DISMISS and Opinion Filed November 22, 2022




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00608-CV

  CITY OF MCKINNEY, TEXAS, AND BOARD OF ADJUSTMENT FOR
               CITY OF MCKINNEY, Appellants
                            V.
  COWTOWN REDI MIX, INC., AND ISSAM AL-SHMAISANI, Appellees

                On Appeal from the 401st Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 401-05217-2020

                        MEMORANDUM OPINION
        Before Chief Justice Burns, Justice Molberg, and Justice Goldstein
                         Opinion by Chief Justice Burns
      Before the Court are appellants’ and appellees’ respective petitions for

permissive appeal. See TEX. R. APP. P. 28.3. The parties seek to appeal the trial

court’s interlocutory order granting in part and denying in part plaintiffs’ motion and

defendants’ cross-motion for partial summary judgment.

      Under section 51.014(d) of the Texas Civil Practice and Remedies Code, we

may accept a permissive interlocutory appeal if (1) the order being appealed involves

a controlling question of law as to which there is a substantial ground for difference

of opinion, and (2) an immediate appeal from the order may materially advance the
ultimate termination of the litigation. See TEX. CIV. PRAC. & REM. CODE § 51.014(d),

(f). Based on our review of the petitions and the record before us, we conclude that

the parties have failed to establish that an immediate appeal might immediately

advance the ultimate termination of the litigation. Accordingly, we deny the petitions

and dismiss the appeal for want of jurisdiction. See TEX. CIV. PRAC. & REM. CODE

ANN. § 51.014(f); TEX. R. APP. P. 28.3, 42.3(a).



                                           /Robert D. Burns, III/
                                           ROBERT D. BURNS, III
                                           CHIEF JUSTICE


220608F.P05




                                         –2–
                                S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                               JUDGMENT

CITY OF MCKINNEY, TEXAS                    On Appeal from the 401st Judicial
BOARD OF ADJUSTMENT FOR                    District Court, Collin County, Texas
CITY OF MCKINNEY, Appellants               Trial Court Cause No. 401-05217-
                                           2020.
No. 05-22-00608-CV        V.               Opinion delivered by Chief Justice
                                           Burns. Justices Molberg and
COWTOWN REDI MIX, INC,                     Goldstein participating.
ISSAM AL-SHMAISANI, Appellees

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

     It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 22nd day of November 2022.




                                     –3–